DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “bought” in line 15. The Examiner believes that this is a typographical error and will be read as “brought.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “an underside of the detachment member” and it is unclear if this is the same element as Claim 1. Clarification is respectfully requested. For the purpose of examination, “an underside” is assumed to refer back to the limitation of Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. (Henry WO 2004/093706).

1: Henry teaches an apparatus (1, see page 10 line 25-page 11 line 31 and figs. 6A-6D) capable of detaching an unclaimed blade (33) from an unclaimed scalpel handle (31), the unclaimed blade having an unclaimed cutting portion and an unclaimed heel portion (see Figures 1 and 6A, cutting portion, curved portion below 33 Figure 6A and heel portion left side of 33, Figure 6A), said unclaimed blade being removably mounted on an unclaimed tang (see tang, extending into the handle 31, left side of 33, Figure 1) provided on the unclaimed scalpel handle, said apparatus comprising: 
a flexible blade detachment member (leaf spring 8) having a stepped portion (back of detent 16, Figures 2 and 7) capable of engaging the unclaimed heel of the unclaimed blade and a leading angled portion (leading triangular shape of detent 16, see figs. 6A-6G), the detachment member defining an opening (opening below 20 and above 8, Figure 6B-6D) in the form of a tang receiving slot (the above opening is capable of receiving an unclaimed tang) extending between a proximal end and a distal end relative to the heel portion of the blade (see 32 of scalpel 30, which is attached to the heel portion of the unclaimed blade), said opening being 

    PNG
    media_image1.png
    264
    706
    media_image1.png
    Greyscale

a backing member (backing member, actuator 3, generally shown as the left side of Figure 4) comprising a backing plate (plate generally shown as 3, in Figure 6A); the detachment member being arranged adjacent the backing member (8 is arranged adjacent the backing member 3), the backing member arranged for constraining a flexing direction (flexing direction, down direction of Figure 6B) of the detachment member such that during use the detachment member flexes in only one direction (down direction, Figures 6E-6G), away from the mounting tang in response to force applied by the handle to the leading angled portion (at 16) thereby causing the heel of the blade and being bought away from the handle wherein upon exerting a manual force for withdrawing the tang from the opening, the stepped portion engages the heel of the blade resulting in detachment of the blade from the tang (see Figure 6G, where the manual force withdrawing from the tang, after engagement behind 16, resulting in detachment of the blade from the tang).

    PNG
    media_image2.png
    251
    657
    media_image2.png
    Greyscale


14: Henry teaches the claimed invention as discussed above for Claim 1 and Henry further teaches that further comprising a guide (20) arranged adjacent a proximal end of the opening (arranged at the left/proximal side of the apparatus), capable of guiding the unclaimed tang into the opening and positioning the mounted blade along an underside of the detachment member (underside, shown in Claim 1 above, Figure 6B).

15: Henry teaches the claimed invention as discussed above for Claim 14 and Henry further teaches that a support (7), preferably positioned adjacent said guide capable of supporting at least a part of the unclaimed scalpel handle during insertion of the unclaimed tang into the opening (see Figure 6B).

17: Henry teaches the claimed invention as discussed above for Claim 1 and Henry further teaches that a housing (2) capable of retaining the detachment member and the backing member in a spaced relationship relative to a base (7) of the housing.
Allowable Subject Matter
Claims 2-13, 16, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/King M Chu/Primary Examiner, Art Unit 3735